ITEMID: 001-110943
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF OGRAZDEN AD AND OTHERS v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Civil proceedings;Enforcement proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 5. On 16 July 1999 the Strumica Court of First Instance ordered a certain Mr I.A. to pay a debt established in the first applicant’s favour. On 22 March 2010 the first-instance court stayed the enforcement proceedings since the debtor had died. The applicant did not appeal against this decision.
6. In the meantime, on 30 April 2009, the first applicant lodged a length complaint with the Supreme Court. On 3 July 2009 the court established that the enforcement proceedings, at that moment, had been pending for ten years before the first-instance court and had not yet ended. The court found that there was a violation of the first applicant’s right to a hearing within a reasonable time. It set a six-month time-limit for the first-instance court to bring the enforcement proceedings to a conclusion and awarded the first applicant the equivalent of 325 euros (EUR) by way of just satisfaction. In the absence of an appeal, this decision became final on 22 October 2009.
7. On 30 September 1998 the second applicant sought that the Pension and Disability Insurance Fund (“the Fund”) recognise her right to a disability pension. After several remittals ordered by the Government Appeal Commission and the Supreme and Administrative Courts, on 25 November 2009 the Fund accepted the second applicant’s request and acknowledged her right to a disability pension.
8. In the meantime, on 27 January 2009, the second applicant complained to the Supreme Court that the administrative proceedings had lasted too long and requested compensation. On 23 March 2010 the Supreme Court established that the impugned proceedings, at that time, had lasted for over ten years and awarded her the equivalent of EUR 410 by way of just satisfaction. On 31 May 2010 the second-instance panel of the Supreme Court allowed the second applicant’s appeal and awarded her a higher compensation, the equivalent of which was EUR 980. This sum was paid on 15 September 2010.
9. On 12 April 2001 the third applicant requested annulment of her dismissal. On 18 September 2007 the Skopje Court of Appeal overturned the lower court’s decision and dismissed her claim. On 22 January 2009 the Supreme Court dismissed on the merits the third applicant’s appeal on points of law (ревизија).
10. In the meantime, on 8 July 2009, the third applicant complained to the Supreme Court about the length of the labour proceedings. On 29 September 2009 the Supreme Court rejected (отфрла) her claim as having been submitted outside the statutory six-month time-limit, which, in her case, started to run on 18 September 2007. The second-instance panel of the Supreme Court confirmed this decision.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
